FILED
                            NOT FOR PUBLICATION                                APR 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10199

               Plaintiff - Appellee,             D.C. No. 2:10-cr-01250-DGC

  v.
                                                 MEMORANDUM *
ISAIAS GONZALEZ-ANGEL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Isaias Gonzalez-Angel appeals from his guilty-plea conviction and 63-month

sentence for reentry of a removed alien, in violation of 8 U.S.C. § 1326.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), Gonzalez-Angel’s




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. Gonzalez-Angel has filed a pro se supplemental

brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                            2                                   11-10199